The'-CouRT
(Thruston, J. contra,)
was of opinion, and instructed the jury that the inquisition, and the proceedings thereon, were no bar to the plaintiff’s action:
1. Because the compensation should be ascertained before the defendants could lawfully raise the level of the street.
2. Because the power to regulate, given by the Act of 1805, applies only to the streets opened or extended by virtue of that act.
3. Because the inquest was not taken before any magistrate or officer.
4. Because it is not certified by the justice that he summoned the jurors.
5. Because he has not certified that the jurors were sworn by him, nor that they made an inquest; nor that the plaintiff had notice, &c.
Verdict for the plaintiff, $160.